DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims
Claim Rejections - 35 USC § 102 - Anticipation
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1) Claim(s) 1-4, 8-15 and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Monoi et al. (JP 2012136504).
Monoi et al. disclose oral care compositions comprising a cationic fungicide. The cationic fungicide includes cetylpyridinium chloride (CPC) (paragraph 0009). CPC comprises 0.005 to 0.1% by mass and is also a cationic surfactant.  The compositions comprise a cationized polysaccharide, which comprises 0.005 to 1% by mass.  A surfactant is usually added to the compositions and include castor oils. Binders include hydroxyethyl cellulose and comprise as low as 0.3% (page 4/10, top). Surfactants may also be added and comprise 0.1 to 3% of the composition (page 3/10, bottom). An example of a mouthwash comprises 0.05% CPC, 0.6% polyoxyethylene (60) hydrogenated castor oil, glycerin, water, 0.05% of a cationic hydroxyethyl cellulose and 
In regard to the thickener, the claims recite no more than, which encompasses 0%. 
Monoi et al. anticipate the instant claims. 

2) Claim(s) 1-5, 8-15 and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wick et al. (US 6,117,417).
Wick et al. disclose mouthwash compositions comprising cetylpyridinium chloride. Suitably the CPC is present in the range of 0.02 to 2.5% by weight of the mouthwash (col. 1, lines 43-51). Suitable nonionic surfactants include, polyethoxylated hydrogenated castor oil, for instance, cremophors; and sorbitan fatty esters (col. 1, lines 55-64). Suitable cationic surfactants include the D,L-2-pyrrolidone-5-carboxylic acid salt of ethyl-N-cocoyl-L-arginate. Suitably the total surfactant is present in the range 0.01 to 20%, preferably 0.05 to 10%, more preferably 0.1 to 5% by weight of the mouthwash (col. 2, lines 4-19). The mouthwash may comprise a thickening agent in the rage of 0.01% to 5% and include hydroxyethyl cellulose (col. 2, lines 40-53). An example of a mouthwash comprises 0.2% Cremophor RH60 (PEG-60 hydrogenated castor oil), 
In regard to the thickener, the claims recite no more than, which encompasses 0%. In order to arrive at claims 11 and 12, one would only need to add hydroxyethyl cellulose to the compositions. 
Wick et al. anticipate the instant claims. 


Claim Rejections - 35 USC § 103 - Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

1) Claims 6-7, 16-22 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wick et al. (US 6,117,417) as applied above.
Wick et al. is discussed above. The prior art discloses compositions containing hydroxyethyl cellulose, cetylpyridinium chloride, PCA ethyl cocoyl arginate and PEG-60 hydrogenated castor oil in the amounts disclosed by the instant claims. Together these would provide a composition as claimed instantly. 
The prior art is not anticipatory insofar as these combinations must be selected from various lists/locations in the reference. It would have been obvious, however, to make the combination since each component is taught as being useful in making the compositions of the prior art. 
Since this modification of the prior art represents nothing more than “the predictable use of prior art elements according to their established functions” a prima facie case of obviousness exists. See KSR v.  Teleflex, 82 USPQ2d 1385, 1396 (2007). See also Ex parte Perrier, Appeal 2012-003888 (PTAB (2014)) (USSN 11/174,414) (applying the KSR standard of obviousness to selection of xanthan polymer and chloride of sebacic acid as polymer and crosslinker for forming prior art polymer networks since 

2) Claims 1-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Monoi et al. (JP 2012136504) in view of Wick et al. (US 6,117,417).
Monoi et al. is discussed above and differ from the instant claims insofar as they do not disclose that the emulsifier is PCA ethyl cocoyl arginate. 
Wick et al. are discussed and discloses using used D,L-2-pyrrolidone-5-carboxylic acid salt of ethyl-N-cocoyl-L-arginate as a surfactant.  
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  It would have been obvious to one of ordinary skill in the art prior to the filing of the instant application to have used D,L-2-pyrrolidone-5-carboxylic acid salt of ethyl-N-cocoyl-L-arginate because it is a suitable surfactant for oral care compositions. In regard to the amount, the surfactant affects the foaming and also the cleansing of a mouthwash. Therefore, it is a result effective variable. It would have taken no more than the relative skill of one of ordinary skill in the art to have adjusted the amount of D,L-2-pyrrolidone-5-carboxylic acid salt of ethyl-N-cocoyl-L-arginate to obtain the desire foaming and cleansing effect. 

Claims 1-24 are rejected.
No claims allowed.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEZAH ROBERTS/Primary Examiner, Art Unit 1612